Citation Nr: 1814957	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

The Veteran represented by:  Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2005, the Veteran appeared in Washington, D.C. and testified at a hearing before the undersigned.  A transcript has been associated with the claims file. 

In September 2005, the Board reopened, and denied on the merits, the Veteran's claim of service connection for residuals of a low back injury.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Memorandum Decision, the Court, in pertinent part, vacated the September 2005 Board decision with regard to the denial of service connection for a low back disability, and remanded the case to the Board for additional development and consideration of that issue.

In July 2008, the Board remanded this matter for additional development.  In March 2009, the Board denied service connection for a low back disability.  The Veteran appealed this decision to the Court.  In February 2010, the Court issued an Order, vacating the March 2009 Board decision and remanding the matter on appeal for readjudication consistent with the terms of a Joint Motion for Vacatur and Remand (Joint Motion) by the parties.

In July 2010 and September 2011, the Board remanded the claim for additional development.  In July 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), which was received in September 2013.  In February 2014 and September 2016, the Board again remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay by remanding this case again, but it aims to ensure that the Veteran's record is as complete and accurate as possible before it renders a decision.  In other words, the Board's concern is that VA satisfies its duty to assist the Veteran so that his claim receives every possible consideration.

To that end, it is noted that in his December 2003 notice of disagreement (NOD), the Veteran stated that a potential employer, "American Car Foundry," refused him employment because of a "bulged disc" in his back.  The Veteran made a similar statement in February 1979, referring to not being hired at "American Car & Foundry" in 1969 and at the "Small Arms Plant on Goodfellow in St. Louis" in 1970, both due to a back disability (a statement dated in July 2013 also makes such assertions).  As it is unclear whether attempts have been made to obtain any relevant evidence from these particular companies (as it has for others), the RO should, with the Veteran's authorization, seek any available records (medical, personnel, or other) from them that denied him employment due to his back condition (including any bulged disc problems) in the years following his active service.  Moreover, it also does not appear that any examiner has considered that the refusal of employment for the Veteran was due to a disc problem specifically, rather than a back problem in general.  Therefore, with this in mind, a VA examiner should review the record and provide an updated medical opinion on the etiology of the Veteran's current back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide releases (or updated releases, as necessary) authorizing VA to secure complete records (medical, personnel, or other) on his behalf from any company where he was denied employment due to his back, to specifically include American Car Foundry and Small Arms Plant, both located in St. Louis, Missouri in the late 1960s and early 1970s, as referenced in his December 2003 statement as well as in February 1979 and July 2013 written statements.  The Veteran should be notified if any records he identified are not received pursuant to the AOJ's request.

2.  The AOJ should also associate with the claims file any updated records of VA treatment the Veteran has received for his back disability.   

3.  Once the record is deemed complete, the AOJ should arrange to have the claims file reviewed by either the December 2016 VA examiner or the August 2017 VA examiner, if available, or another VA examiner if either provider is not available (but a different examiner from the one who provided previous opinions in August 2008, July 2010, and July 2012), to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability was incurred in service, was incurred within one year of service (i.e., by December 1968), or is otherwise related to the Veteran's active duty service.  

The entire claims file, to include all service treatment records, should be available for review (the August 2017 examiner noted that large portions of the service treatment records were not visible).  If the examiner needs to physically evaluate the Veteran in order to furnish an adequate and responsive opinion, an examination should be arranged. 

The examiner must include an explanation and rationale for the opinion offered, with citation to supporting factual data and existing pertinent medical and scientific literature, if/where possible.  Of particular importance, the examiner should address the Veteran's December 2003 written statement describing how he was told (after an X-ray and examination in 1969) that he had a "bulged disc" in his back and was ineligible to work for that employer.  (Previous opinions have acknowledged that the Veteran was turned down for employment in the years after service due to a back problem in general, and it is not known whether consideration of the possibility of a "bulged disc" would alter such opinions.)

The examiner is reminded that the fact that service treatment records do not document a low back injury for VA purposes is not fatal to the claim and cannot be the only basis by which to reject a possible nexus to service.  Rather, the examiner should assume that the Veteran sustained a low back injury in service (playing football).  Further, the Veteran is competent to report his symptoms and history, and if the examiner disagrees with such reports, he/she must provide an explanation for the disagreement.  The examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of contemporaneous documentation (e.g., medical records) of treatment or evaluation of the low back during and after service for many years.  

If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training).

4.  After completion of the foregoing, the AOJ should review the expanded record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Debbie A. Breitbeil
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).




